Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        04-FEB-2021
                                                        11:47 AM
                                                        Dkt. 9 ORD
                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                     JOHN COLLEN, Plaintiff,

                                vs.

 DIRECTOR OF THE DEPARTMENT OF PUBLIC SAFETY, STATE OF HAWAI#I;
 SCOTT HARRINGTON; GARY KAPLAN; and NETTIE SIMMONS, Defendants.


                        ORIGINAL PROCEEDING

  ORDER DISMISSING FIRST AMENDED COMPLAINT AND SUMMARY JUDGMENT
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of plaintiff John Collen’s “First

Amended Complaint and Summary Judg[]ment,” filed on February 1,

2021 (“First Amended Complaint”), and the record,

          IT IS HEREBY ORDERED that the First Amended Complaint

is dismissed.

          DATED: Honolulu, Hawai#i, February 4, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins